Case 5:21-cv-00441-JWH-SP Document 19 Filed 08/25/21 Page 1 of 3 Page ID #:49




  1 DAVID L. PRINCE, ESQ. #113599
      MILES L. PRINCE, ESQ. #298823
  2 1912 E. Vernon Ave., Ste. 100
      Los Angeles, CA 90058
  3 323/234-2989 t
      323/234-2619 f
  4 mlp@redchamber.com

  5 Attorneys for Defendant, Chang’s Investment, LLC

  6

  7

  8
                                UNITED STATES DISTRICT COURT
  9
                               CENTRAL DISTRICT OF CALIFORNIA
 10

 11   JAMES RUTHERFORD                               CASE NO.: 8:21-CV-00441-JWH-SP

 12               Plaintiff,                         DECLARATION OF MILES L.
 13                                                  PRINCE IN RESPONSE TO
             v.                                      ORDER TO SHOW CAUSE RE:
 14                                                  FAILURE TO APPEAR
 15   CHANG’S INVESTMENT, LLC; and
      DOES 1 to 10, inclusive,
 16

 17               Defendants.

 18
 19

 20

 21

 22

 23

 24

 25

 26
 27

 28


       DECLARATION OF MILES L. PRINCE IN RESPONSE TO ORDER TO SHOW CAUSE RE: FAILURE TO APPEAR
Case 5:21-cv-00441-JWH-SP Document 19 Filed 08/25/21 Page 2 of 3 Page ID #:50




   1 I, MILES L. PRINCE, declare as follows:

   2        1.       I am an attorney licensed to practice before all courts of the State of
   3 California and am a counsel of record in this action for Defendant, Chang’s

   4 Investment, LLC. I have personal knowledge of the matters set forth herein. If

   5 called as a witness, I could and would competently testify to the same.

   6        2.       I am not the principal attorney tasked with this matter. I have little to no
   7 day-to-day involvement or supervision of the matter. Rather, another attorney in our

   8 office, David L. Prince, Esq., is the attorney handling the matter. David L. Prince

   9 prepared, signed, and caused to be filed the initial appearance, the Application for

  10 Stay and Early Mediation [ECF No. 10].

  11        3.       For some unknown reason (and likely an administrative oversight), the
  12 Application for Stay and Early Mediation, prepared and signed by David L. Prince,

  13 was filed with my CM/ECF account and login.

  14        4.       Because I have had no involvement in the matter, I presumed David L.
  15 Prince was receiving and responding to all filings and correspondences in the

  16 matter. However, because the initial filing was inadvertently made through my

  17 CM/ECF account, I now realize David L. Prince was not receiving any of the ECF

  18 notification.

  19        5.       Our CM/ECF accounts used to be setup to automatically add the
  20 appropriate people to each matter upon initial filing. This appears to be no longer

  21 the case, perhaps as a result of the recent PACER-CM/ECF merger. Nevertheless,

  22 that is why I presumed David L. Prince was receiving all filings in the matter,

  23 including the notice of the August 20, 2021 status conference. As it would not be

  24 my appearance to make, I did not calendar that status conference on my own

  25 calendar, and I do not make the practice of adding appearances to the calendars of

  26 other attorneys in our office; the attorneys in our office generally manage their own
  27 respective calendars. However, because the notice was not received by David L.

  28 Prince, it appears the conference was not added to anybody’s calendar.

  29
                                                  -1-
  30   DECLARATION OF MILES L. PRINCE IN RESPONSE TO ORDER TO SHOW CAUSE RE: FAILURE TO APPEAR
Case 5:21-cv-00441-JWH-SP Document 19 Filed 08/25/21 Page 3 of 3 Page ID #:51




  1        6.     I have also now reviewed Plaintiff’s Status Report Re: Mediation [ECF

  2 No. 14]. Like above, I presumed I was merely a cc-ed person on the July 14, 2021

  3 email from Plaintiff’s counsel that apparently went without response from our

  4 office. Again, I presumed David L. Prince was responding to the email, and simply

  5 did not “reply all,” since I have no responsibility for the matter. That July 14, 2021

  6 email was the last correspondence received on the issue from Plaintiff’s counsel.

  7 Regrettably, a follow-up email or even a phone call likely would have brought this

  8 entire oversight to our office’s attention, and ensured an appearance at the Status

  9 Conference.

 10        7.     David L. Prince will now file a Notice of Appearance of Counsel. This

 11 will add David L. Prince as an ECF recipient in this matter and all future filings

 12 should be received by him. We will confirm with Plaintiff’s counsel that David L.

 13 Prince is the attorney responsible for the matter. David L. Prince will also file a

 14 declaration in response to the Order to Show Cause, outlining his handling of the

 15 matter, including his communications with Plaintiff’s counsel throughout the

 16 pendency of the action (none of which involved me).

 17        8.     The non-appearance was entirely inadvertent and the result of an

 18 unfortunate administrative oversight and excusable neglect. Accordingly, I
 19 respectful request that no sanctions issue.

 20        I declare under penalty of perjury under the laws of the United States of

 21 America that the foregoing is true and correct. Executed by me in Los Angeles,
                          th
 22 California, on this 25 day of August, 2021.

 23
                                                       ______________________
 24                                                    MILES L. PRINCE
 25

 26
 27

 28
                                                 -2-
       DECLARATION OF MILES L. PRINCE IN RESPONSE TO ORDER TO SHOW CAUSE RE: FAILURE TO APPEAR
